DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/07/2022, in which claims 18-37 are pending and ready for examination.

Response to Amendment
Claims 18-37 are currently amended.

Response to Argument
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, the Applicant argues, see Pg. 9-10 of 11/07/2022 Remarks, that Zhang does not teach signaling motion information predicted from a unified candidate list of predictors associated with a plurality of modes, instead only checking a single mode and signaling a candidate list associated with the single mode, more specifically a single, unified candidate list of predictors associated with multiple modes is not signaled.
Examiner cannot concur. As taught in at least Fig. 13, Para. [0186-187, 198-199] of Zhao , a universal/unified index is used to indicate the inter-prediction modes being used, see Pg. [0186]. A candidate from a universal/unified list, e.g. a merge list in which both affine mode and merge are configured as candidates, is then used to determine a indexed candidate, see Para. [0187]. Thus, the universal/unified list taught in Zhao indeed addresses the unified candidate list and its relevant features as currently claimed. Furthermore, since the different neighboring block modes of spatial mode and temporal mode are included in a universal/unified merge list, such modes constitutes additional modes within the merge list, see Para. [0198-199].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-20, 23-25, 28-30, 32-34, and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US Pub. 20210360227 A1).

Regarding claim 18, Zhao discloses a video decoding method comprising: decoding a block of a video based on signaling information representative of a motion information for the block (Zhao; Fig. 59, Para. [0159, 515]. A video coding (encoding/decoding) system is used to decode a block in accordance with signaled information of motion information for the block .), the signaling information comprising syntax elements arranged as a syntax tree and information at a root of the syntax tree to signal that motion information is predicted from a unified candidate list of predictors associated with a plurality of modes (Zhao; Fig. 13, Para. [0186-187, 198-199]. A universal/unified index is used to indicate the inter-prediction modes being used, see Pg. [0186]. A candidate from a universal/unified list, e.g. a merge list in which both affine mode and merge are configured as candidates, is then used to determine an indexed candidate, see Para. [0187]. Furthermore, since the different neighboring block modes of spatial mode and temporal mode are included in a universal/unified merge list, such modes constitutes additional modes within the merge list, see Para. [0198-199]. Fig. 39, Para. [0372-375]. Signaled information includes syntax elements of a tree structure and includes information at a root of the tree structure for indicating that motion information is determined from a prediction/candidate list.) and directly after the information at the root of the syntax tree, an index in the unified candidate list of predictors (Zhao; Fig. 13, Para. [0186-187, 198-199], Fig. 39, Para. [0372-375]. Following a root, signaled information includes an index for a universal/unified prediction list.), 
wherein decoding includes predicting motion information from a candidate predictor selected by the index in the unified candidate list of predictors comprising candidates predicted according to the plurality of modes (Zhao; Fig. 13, Para. [0186-187, 198-199]. A universal/unified index is used to indicate the inter-prediction modes being used, see Pg. [0186]. A candidate from a universal/unified list, e.g. a merge list in which both affine mode and merge are configured as candidates, is then used to determine an indexed candidate, see Para. [0187]. Furthermore, since the different neighboring block modes of spatial mode and temporal mode are included in a universal/unified merge list, such modes constitutes additional modes within the merge list, see Para. [0198-199]. Fig. 39, Para. [0372-375]. Following a root, signaled information includes an index for a parsed prediction list, wherein predictions/candidates from a prediction list are used to predict motion information in accordance with a parsed prediction list index and different modes).

Regarding claim 19, Zhao discloses the signaling information comprises information representative of a uni-directional prediction mode (Zhao; Fig. 39, Para. [0372-375]. Signaled information includes information of a uni-direction prediction mode, i.e. List 0 or List 1.).

Regarding claim 20, Zhao discloses the signaling information further comprises information representative of a bi-directional prediction mode where one of two predictors is a merge candidate associated with merge mode and the other one is deduced from the index in the unified candidate list of predictors (Zhao; Fig. 13, Para. [0186-187, 198-199]. Fig. 39, Para. [0372-375]. Signaled information includes information of a bi-directional prediction mode, i.e. List 0/List 1, wherein at least one predictor is a merge candidate and at least the other predictor is determined from an index for  a universal/unified list.).


Claims 23-24 are directed to a video encoding method comprising a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claims 18-19, and are rejected for the same reason of anticipation as outlined above.

Claims 28-29 are directed to a video decoding apparatus comprising a decoder configured to perform a sequence of processing steps corresponding to the same as claimed in claims 18-19, and are rejected for the same reason of anticipation as outlined above.

Claims 32-33 are directed to a video encoding apparatus comprising an encoder configured to perform a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claims 18-19, and are rejected for the same reason of anticipation as outlined above.

Claim 36 is directed to a non-transitory computer readable medium comprising program code instructions for performing a sequence of processing steps corresponding to the same as claimed in claim 18, and is rejected for the same reason of anticipation as outlined above.

Claim 37 is directed to a non-transitory computer readable medium comprising program code instructions for performing a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claim 18, and is rejected for the same reason of anticipation as outlined above.

Claim 25 is directed to a video encoding method comprising a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claim 20, and is rejected for the same reason of anticipation as outlined above.

Claim 30 is directed to a video decoding apparatus comprising a decoder configured to perform a sequence of processing steps corresponding to the same as claimed in claim 20, and is rejected for the same reason of anticipation as outlined above.

Claim 34 is directed to a video encoding apparatus comprising an encoder configured to perform a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claim 20, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26-27, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub. 20210360227 A1) in view of Zhang (US Pub. 20210203922 A1).

Regarding claim 21, Zhao discloses the signaling information (Zhao; See remarks regarding claim 1 above.).
But it does not specifically disclose the signaling information comprises information representative of a triangle prediction mode.
However, Zhang teaches the signaling information comprises information representative of a triangle prediction mode (Zhang; Para. [0141]. Signaling information includes information of a triangle prediction mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhao to adapt an image block inter prediction approach, by incorporating Zhang’s teaching wherein TPM is employed to code video blocks, for the motivation to perform video processing on video blocks based on a motion candidate list of different categories (Zhang; Abstract.).

Regarding claim 22, Zhao discloses the signaling information (Zhao; See remarks regarding claim 1 above.).
But it does not specifically disclose the signaling information comprises information representative of a multi hypothesis prediction mode.
However, Zhang teaches the signaling information comprises information representative of a multi hypothesis prediction mode (Zhang; Para. [0141]. Signaling information includes information of a multi hypothesis prediction mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhao to adapt an image block inter prediction approach, by incorporating Zhang’s teaching wherein TPM is employed to code video blocks, for the motivation to perform video processing on video blocks based on a motion candidate list of different categories (Zhang; Abstract.).

Claims 26-27 are directed to a video encoding method comprising a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claims 21-22, and are non-patentable for the prior art for the same reason as previously indicated.

Claim 31 is directed to a video decoding apparatus comprising a decoder configured to perform a sequence of processing steps corresponding to the same as claimed in claim 21, and is non-patentable for the prior art for the same reason as previously indicated.

Claim 35 is directed to a video encoding apparatus comprising an encoder configured to perform a sequence of processing steps that are in reverse/symmetric manner with the steps corresponding to the same as claimed in claim 22, and is non-patentable for the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Pub. 20220150472 A1) teaches a video coding system that derives weight index information for bi-prediction.
Chiang (US Pub. 20220070456) teaches a video coding system that performs simplified triangle merge mode candidate list derivation.
Takehara (US Pub. 20220070444 A1) teaches a video coding system that perform merge mode by selecting normal merge candidate of uni-prediction and bi-prediction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485